Exhibit 10.26

December 2, 2008

Howard Benjamin, Ph.D.

410 Marrett Rd.

Lexington, MA 02421

Dear Howard,

It is my pleasure to provide you this offer of employment with Repligen
Corporation (“the Company”) as Vice President of Business Development reporting
to the Chief Executive Officer. On behalf of the Company, I have set forth below
the terms of your employment. This letter supersedes and cancels all prior oral
and written negotiations, agreements and commitments.

Your salary will be $220,000 per year commencing January 5, 2009, and you are
eligible for a target bonus for FY2010 of 25% based on our Executive Incentive
Compensation Plan. You will be entitled to participate in any and all benefit
programs that the Company establishes and makes available to its employees,
including but not limited to health and dental insurance and life insurance to
the extent that you meet all eligibility requirements for participation. You
will be entitled to four weeks of paid vacation per year.

We intend to grant you incentive stock options to purchase 100,000 shares of
Common Stock under the Company’s 2001 Stock Option Plan at an exercise price to
be set at the closing price on the day of the first meeting of the Board of
Directors after January 5, 2009. These options will vest over a 5-year period
from the grant date. You will also receive a grant of 10,000 shares of
restricted Repligen stock which will vest one year from your first day of
employment.

Please understand that this is an offer letter and is not a contract of
employment for a particular duration or period.

If you accept our offer, please sign below and return one copy to me on or
before December 9, 2008. We look forward to having you join our company.

 

Regards,       Walter Herlihy    LOGO [g644889ex10_26pg001.jpg]      

 

   President & CEO    Accepted: Howard Benjamin   